ELECTRONIC RECORD
                                                                              J5/7-/V

COA #      05-14-00123-CR                        OFFENSE:        49.04


           The State of Texas v. Jessica Ruth
STYLE:     Moore                                 COUNTY:         Dallas

COA DISPOSITION:        REVREM                   TRIAL COURT: County Criminal Court No. 2


DATE: 10/30/2014                   Publish: NO   TC CASE #:      MB13-50157




                         IN THE COURT OF CRIMINAL APPEALS




STYLE:
          The State of Texas v. Jessica Ruth
          Moore                                       CCA#:          IS11.14
         APf>3LL££^                   Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                        PC:_

JUDGE:                                                PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD